           Case 1:21-cr-00051-DAD-BAM Document 25 Filed 09/15/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 STEPHANIE M. STOKMAN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone:     (559) 497-4000
   Facsimile:     (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:21-CR-00051-DAD-BAM
11
                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
12                                                      TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                          FINDINGS AND ORDER
13
     OSCAR ARMANDO ORELLANA                             DATE: September 22, 2021
14   GUEVARA,                                           TIME: 1:00 p.m.
                                                        COURT: Hon. Barbara A. McAuliffe
15                                Defendants.
16

17          This case is set for status conference on September 22, 2021. On May 13, 2020, this Court

18 issued General Order 618, which suspends all jury trials in the Eastern District of California “until

19 further notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency

20 under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this
21 Court’s judicial emergency, this Court has allowed district judges to continue all criminal matters to a
                          1
22 date after May 2, 2021. This and previous General Orders, as well as the declarations of judicial

23 emergency, were entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:21-cr-00051-DAD-BAM Document 25 Filed 09/15/21 Page 2 of 4


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:21-cr-00051-DAD-BAM Document 25 Filed 09/15/21 Page 3 of 4


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for status on September 22, 2021.

 7          2.     By this stipulation, defendants now moves to continue the status conference until January

 8 12, 2022, and to exclude time between September 22, 2021, and January 12, 2022, under 18 U.S.C.

 9 § 3161(h)(7)(A), B(iv) [Local Code T4].
10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)      The government has represented that the discovery associated with this case

12          includes reports, photographs, and audio files. This discovery has been either produced directly

13          to counsel and/or made available for inspection and copying, and the production of additional

14          discovery is anticipated.

15                 b)      Counsel for defendant desires additional time to further review discovery, discuss

16          potential resolution with his client and the government, and investigate and prepare for trial.

17                 c)      Counsel for defendant believes that failure to grant the above-requested

18          continuance would deny him/her the reasonable time necessary for effective preparation, taking

19          into account the exercise of due diligence.

20                 d)      The government does not object to the continuance.

21                 e)      Based on the above-stated findings, the ends of justice served by continuing the

22          case as requested outweigh the interest of the public and the defendant in a trial within the

23          original date prescribed by the Speedy Trial Act.

24                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25          et seq., within which trial must commence, the time period of September 22, 2021 to January 12,

26          2022, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

27          T4] because it results from a continuance granted by the Court at defendants’ request on the basis

28          of the Court’s finding that the ends of justice served by taking such action outweigh the best

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:21-cr-00051-DAD-BAM Document 25 Filed 09/15/21 Page 4 of 4


 1          interest of the public and the defendants in a speedy trial.

 2                 g)      The parties also agree that this continuance is necessary for several reasons,

 3          including but not limited to, the need to permit time for the parties to exchange supplemental

 4          discovery, engage in plea negotiations, and for the defense to continue its investigation and

 5          preparation, pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).

 6          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 7 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 8 must commence.

 9          IT IS SO STIPULATED.

10
      Dated: September 15, 2021                               PHILLIP A. TALBERT
11                                                            Acting United States Attorney
12
                                                              /s/ STEPHANIE M. STOKMAN
13                                                            STEPHANIE M. STOKMAN
                                                              Assistant United States Attorney
14

15
      Dated: September 15, 2021                               /s/ MICHAEL BERDINELLA
16                                                            MICHAEL BERDINELLA
                                                              Counsel for Defendant
17
                                                              OSCAR ARMANDO
18                                                            ORELLANA GUEVARA

19
                                                      ORDER
20
            IT IS SO ORDERED that the status conference is continued from September 22, 2021, to January
21
     12, 2022, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to
22
     18 U.S.C.§ 3161(h)(7)(A), B(iv).
23
     IT IS SO ORDERED.
24

25
        Dated:    September 15, 2021                           /s/ Barbara   A. McAuliffe           _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
